DETAILED ACTION
	- Claims 1, 3-5, 7-9 and 11-15 are allowed.
	- Claims 2, 6 and 10 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
 Please correct the word “Authentifying” to “Authenticating” in Figure 2, item 104. 

Allowable Subject Matter
 	The following is an Examiner's statement of reasons for allowance:
- Following a telephonic interview held on 4/29/2022, Applicant’s representative Mr. Andrew Wilford authorized the Examiner’s amendment presented below to overcome the prior art of record (see interview summary).
- Applicant’s arguments regarding the existing prior art of record were persuasive however the new reference Shaw rendered the arguments moot.
- The closest identified prior art of record including Fruhauf, Amaral-Cid, Burks and Shaw, alone or in combination, do not teach or suggest all the features of independent claims 1 and 15, as amended. Although Shaw teaches modifying an operation mode of the security device by the user in [para.0207], this is not the same as updating the security element by a component external to the storage system where the security-critical information being an access authorization, an identity of the mass-data memory, a cryptographic key, a data signature, a time stamp, and/or a validity period of data and where access to the mass-data memory is restricted only as a function of release by the security element.

In view of the above, independent claims 1 and 15 are deemed allowable. Claims 3-5, 7-9 and 11-14 depend on claim 1 and are therefore allowable by virtue of their dependency.
In most cases, the examiner's actions and the applicant's replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary. Conversely, where the record is not explicit as to reasons, but allowance is in order, then a logical extension of 37 CFR 1.111 and 1.133 would dictate that the examiner should make reasons of record and such reasons should be specific.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Examiner’s Amendment
 	The Examiner’s amendment presented below was authorized by Mr. Andrew Wilford following a telephonic interview held on 4/29/2022.
Please cancel claims 2 and 6 and amend claims 1 and 15 as follows:
1. (currently amended) A method of making a secure storage system having authentication and cryptographic data protection, the method comprising the steps of: 
        providing a mass-data memory; 
        providing a security element
        inseparably coupling the security element with the mass-data memory;
        controlling the mass-data memory and the securing element by 
respective different control commands installed to operate the mass-data memory and the security element, the control commands operating the security element being updated by a component external to the storage system;
        interposing a secured hardware data interface between the mass-data memory and the security element;
        the security element providing security-critical information 
concerning the data of the mass-data memory, the security-critical information being an access authorization, an identity of the mass-data memory, a cryptographic key, a data signature, a time stamp, and/or a validity period of data; and
        restricting access to the mass-data memory only as a function of release by the security element. 

        15. (currently amended) A secure storage system with authentication and cryptographic data protection, the storage system comprising:
        a mass-data memory;
        a security element communicatively inseparably coupled with the mass-data memory, 
        respective different control commands for the mass-data memory and the security element and installed to operate the mass-data memory and the security element, the control commands operating the security element being updated by a component external to the storage system; and
        a secure hardware data interface interposed between the mass-data memory and the security element, the security element being configured to provide security-critical information concerning the data of the mass-data memory, the security-critical information being an access authorization, an identity of the mass-data memory, a cryptographic key, a data signature, a time stamp, and/or a validity period of data; and
        access to the mass-data memory being restricted only as a function of release by the security element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOURA ZOUBAIR whose telephone number is (571)270-7285.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434